Case: 12-41276       Document: 00512208548         Page: 1     Date Filed: 04/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 15, 2013
                                     No. 12-41276
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JAMES E. LEAF,

                                                  Plaintiff-Appellant,

versus

INTERNAL REVENUE SERVICE;
DOUGLAS H. SCHULMAN, Commissioner of the Internal Revenue Service,

                                                  Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  No. 3:12-CV-48


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       James Leaf is a tax protester whose suit claims the income tax is unlawful.
The district court dismissed the action, opining that “Leaf’s claim lacks facial
plausibility because it is frivolous.”
       The district court gave its reasons in a short but sufficiently thorough
order. Granting mercy to Leaf, the court denied sanctions. The appeal is
DISMISSED as frivolous. See 5TH CIR. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.